DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains the trademark/trade name “OLEO” (USPTO Trademark Serial Number 90872824).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the a type of structure ( and, accordingly, the identification/description is indefinite.
Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by (U.S. 8729720B1).
Camilo discloses “A system for generating output energy with minimal input energy is disclosed. The system's components include a crankshaft, a speed multiplier, a first electrical generator, a transformer, and a fluid power circuit.” (Abstract).

Regarding Claim 1, Camilo teaches: 
A system for supplying power (Fig. 1, system for generating output energy, Col. 3 lines 15-40 and Claim 1), comprising: 
a speed multiplier (Fig. 1, item 2) ; 
an electric generator (Fig. 1, items 4 and/or 5); 
a transformer (Fig. 1, item 6); 
and a fluid power mechanism (Fig. 1, items 7-9 “The oleo-hydraulic system used in embodiments of the disclosed technology is a circuit which has two cylinders 9, two valves 8, a pump 7, an oil reservoir, and fluid hoses between the components”), wherein the system: 
produces output energy supplying power to an external system (Claim 4; “and said second electrical generator producing output electricity to be used outside said system”; 
and produces input energy supplying power to the fluid power mechanism for self-propelling the system(“whereas the first electrical generator feeds electricity back into the system (to power the fluid power means)”) and reproducing the output energy (See Claims 4-5 and Col. 3 lines 62-67 and col. 4 lines 7-16, 46-64).

Regarding Claim 2, Camilo further teaches: wherein: the speed multiplier comprises a low-speed shaft and a high-speed shaft (Fig. 1, transmission 2 comprises a low-speed input shaft 1 and a high speed output shaft 3; see Col. 3 lines 41-61) (; the electric generator comprises a first electric generator and a second electric generator (Fig. 1 items 4 and/or 5); and the fluid power mechanism comprises a hydraulic power mechanism including a hydraulic motor (Fig. 1, items 8-9) , a hydraulic pump including an oil reservoir, and a fluid hose coupling the hydraulic motor to the hydraulic pump such that the fluid power mechanism forms a closed circuit (Fig. 1, items 7-9 “The oleo-hydraulic system used in embodiments of the disclosed technology is a circuit which has two cylinders 9, two valves 8, a pump 7, an oil reservoir, and fluid hoses between the components”).

Regarding Claim 3, Camilo further teaches: wherein the speed multiplier comprises a gearbox including the low-speed shaft and the high-speed shaft (“The speed multiplier 2 is essentially a gearbox with an input and an output shaft. The input shaft is a low-speed shaft and the output shaft is a high-speed shaft 3.”; Col. 3 line 40+)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Camilo (U.S. 8729720B1) in view of Moeller (WO2008/139195A1).
Regarding Claim 4, Camilo teaches all the elements of Claim 2 as indicated above.  Camilo further teaches: wherein: the low-speed shaft rotatably couples the speed multiplier to the hydraulic motor (Fig. 1, crankshaft 1 is coupled to speed multiplier, crankshaft is coupled to motor8-9 by pistons); the high-speed shaft rotatably couples the speed multiplier to the first electric generator (Fig. 1, highspeed shaft 3 extends to first and second generators 4/5 respectively.); and the high-speed shaft rotatably couples the speed multiplier to the second generator (Fig. 1, shaft 3 turns first and second generators at same rate of rotation.).  Camilo does via a pulley and belt set.
Moeller discloses the high-speed shaft rotatably couples a speed multiplier (gearbox) to a second generator via a pulley and belt set (See Fig. 3, shaft 39 of structure 18 rotatably couples with a gearset having gears 6/10 to a second generator 92 via a pulleys 5/33 and a pulley belt 32; See Page 11, line 14 thru page 12 line 21) in order to vary the output speed independently of the input speed such that the secondary generator (and/or other auxiliary equipment) may be operated at a speed which is much closer to the optimum instantaneous requirements of the generator (and/or other auxiliary equipment). (See Page 8 line 25+).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the drive system of Camilo to incorporate the teachings of Moeller to include the high-speed shaft rotatably couples a speed multiplier (gearbox) to a second generator via a pulley and belt set in order to provide a transmission (speed multiplier) configured to vary the output speed independently of the input speed such that the secondary generator (and/or other auxiliary equipment) may be operated at a speed which is much closer to the optimum instantaneous requirements of the generator (and/or other auxiliary equipment). (See Page 8 line 25+).

Regarding Claim 5, Camilo further teaches: wherein the high-speed shaft includes a smaller diameter than the low-speed shaft (Col. 3 line 47+).

Regarding Claim 6, Camilo further teaches: the first electric generator is coupled to the transformer; and the transformer is coupled to the hydraulic pump (Fig. 1, transformer 6 is located between first generator 4 and pump 7).

Regarding Claim 7, Camilo further teaches wherein the hydraulic pump is an Oleo hydraulic unit (Col. 4 line 10-31; “oleo-hydraulic system…comprising a pump 7”)

Regarding Claim 8, Camilo further teaches: wherein the system is initially set in motion by an initial input energy from a power source external to the system (“The system may be set in motion initially by using the rotor 11. The rotor 11 may be rotated by a person, by a fluid-propelled blade 30, or by any other means which plausibly can initiate rotation of the crankshaft 1. In one embodiment, the energy applied via the lever is the only energy inputted into the system. From this point, the system may be self-powered for an extended period of time.”; see Col. 3 line 34+)

Regarding Claim 9, Camilo further teaches: wherein the system is initially set in motion after the initial input energy is supplied to the hydraulic pump, thereby activating the hydraulic pump to drive pressurized oil to the hydraulic motor via the fluid hose (Fig. 1, rotation of rotor 11 rotates shaft 1 that rotates 1st generator 4 that provides electricity to transformer 6 that powers pump 7 that pressurizes hydraulic oil which drives/activates motor 8-9 that then continues to operate thereafter.)

Regarding Claim 10, Camilo further teaches: wherein: the hydraulic motor is driven by a fluid pressure of the pressurized oil; and a surface area of the hydraulic motor that receives the fluid pressure is greater than a surface area of the fluid hose, thereby generating a force multiplication that rotates the low-speed shaft at a first rotational velocity that actuates the speed multiplier (Fig. 1, hydraulic cylinders 9 house pistons that are shown as having a surface area greater than the size of the supply hose(s) containing the pressurized oil from pump 7.  As a result there is a 

Regarding Claim 11, Camilo further teaches: wherein: actuation of the speed multiplier rotates the high-speed shaft at a second rotational velocity that is greater than the first rotational velocity (Fig. 1, “The input shaft is a low-speed shaft and the output shaft is a high-speed shaft 3. The diameter of the low-speed shaft is greater than that of the high-speed shaft 3. An increase in speed is needed because the lever/crankshaft turns at a much lower speed (but with much greater force) than is required by an electrical generator 4.”; Col. 3 line 45+).

Regarding Claim 12, Camilo further teaches: wherein the second rotational velocity is converted into the input energy in the form of electricity by the first electric generator Page 18 of 22and into the output energy in the form of electricity by the second electric generator (See Col. 3 lines 52-64; rotational speed of output shaft 3 powers both electrical generators).

Regarding Claim 13, Camilo further teaches: wherein the input energy transfers through the transformer to the hydraulic pump, so as to transfer energy back into the system to self-propel the hydraulic pump and keep the system in motion, thereby reproducing the output energy (Fig. 1, Col. 4 line 46-64).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Camilo (U.S. 8729720B1) in view of Ballard (U.S. 2009/0309371A1)
Regarding Claim 14 Camilo teaches all the elements of Claim 1 and further teaches: wherein: the speed multiplier comprises a low-speed shaft and a high-speed shaft; the electric generator comprises a first electric generator and a second electric generator (Fig. 1, generators 4/5); and the fluid power mechanism comprises a pneumatic power mechanism (Fig. 3 embodiment shows a pneumatic fluid power system embodiment) including a pneumatic motor  (Fig. 3, items 18/19), including an air tank (Fig. 3, 16), and air pump (Fig. 3, pump 17), and a fluid hose coupling the air tank to the pneumatic motor such that the fluid power mechanism forms a closed circuit (Fig. 3, see pneumatic connection lines between pump 17, tank 16, motor 18/19).
Camilo does not explicitly teach an air compressor including an electric motor
Ballard teaches an air compressor including an electric motor (¶0008; “The air compressor may be powered by an electric motor. The electric motor may be powered by the electric generator during operation of the power producing system. The electric motor may be in mechanical communication with the air compressor via a belt and pulley system. The electric motor may be electrical communication with an outside power source and/or a rechargeable battery to provide power to the electric motor during start-up of the power producing system.”) in order to provide “a system and method for efficient power production through the use of compressed air. The system and method for producing power provide for efficient operation yielding a cost-effective rate of power production. The system and method also provide for a self-contained system and method for providing power such that power may be supplied at remote locations without the requirement of coupling to an existing power supply.” (¶0015).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the drive system of Camilo to incorporate the teachings of Ballard to include an air compressor including an electric motor in order to provide “a system and method for efficient power production through the use of compressed air. .

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Camilo (U.S. 8729720B1) in view of Ballard (U.S. 2009/0309371A1) in view of Moeller (WO2008/139195A1).
Regarding Claim 15, Camilo and Ballard teach all the elements of Claim 14 as indicated above.  Camilo further teaches: wherein: the low-speed shaft couples the speed multiplier to the pneumatic motor (Fig. 3) r; the high-speed shaft rotatably couples the speed multiplier to the first electric generator; and  Page 19 of 22the high-speed shaft rotatably couples the speed multiplier to the second generator (Fig. 1).  Camilo does not explicitly teach the high-speed shaft couples the speed multiplier to the second generator: via a pulley and belt set.
Moeller discloses the high-speed shaft rotatably couples a speed multiplier (gearbox) to a second generator via a pulley and belt set (See Fig. 3, shaft 39 of structure 18 rotatably couples with a gearset having gears 6/10 to a second generator 92 via a pulleys 5/33 and a pulley belt 32; See Page 11, line 14 thru page 12 line 21) in order to vary the output speed independently of the input speed such that the secondary generator (and/or other auxiliary equipment) may be operated at a speed which is much closer to the optimum instantaneous requirements of the generator (and/or other auxiliary equipment). (See Page 8 line 25+).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the drive system of Camilo to incorporate the teachings of Moeller to include the high-speed shaft rotatably couples a speed 

Regarding Claim 16, Camilo further teaches: wherein: the first electric generator is coupled to the transformer; and the transformer is coupled to the pump (Fig. 1; “In an embodiment of the disclosed technology, the pump is powered by the first electrical generator 4 by way of the transformer 6.”).  Therefore Camilo discloses an embodiment where the first electrical generator, by way of the transformer, powers a hydraulic pump.  Fig. 3 comprising the pneumatic air pump system embodiment is not explicitly disclosed as comprising the air pump (17) and/or an compressor is driven by an electric motor, nor that the first generator provides power via the transformer to such an electric motor.  Ballard teaches an air compressor including an electric motor (¶0008; “The air compressor may be powered by an electric motor. The electric motor may be powered by the electric generator during operation of the power producing system. The electric motor may be in mechanical communication with the air compressor via a belt and pulley system. The electric motor may be electrical communication with an outside power source and/or a rechargeable battery to provide power to the electric motor during start-up of the power producing system.”) in order to provide “a system and method for efficient power production through the use of compressed air. The system and method for producing power provide for efficient operation yielding a cost-effective rate of power production. The system and method also provide for a self-contained system and method for providing power such that 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the drive system of Camilo to incorporate the teachings of Ballard to include an air compressor including an electric motor in order to provide “a system and method for efficient power production through the use of compressed air. The system and method for producing power provide for efficient operation yielding a cost-effective rate of power production. The system and method also provide for a self-contained system and method for providing power such that power may be supplied at remote locations without the requirement of coupling to an existing power supply.” (¶0015).
Additionally, it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the drive system of Camilo (Fig. 3) to include wherein the pneumatic compressor is driven by an electric motor wherein the electric motor is supplied with electric power by the transformer in the same way that the transformer provides electric power to the pump of the hydraulic embodiment (fig. 1) in order to obtain the predictable result of achieving system energy efficiency by utilizing the first generator and a transformer to provide electrical power to a pneumatic pump/compressor drive for self-sustained operation instead of having to rely on an external power source for self-sustained operation.

Regarding Claim 17, the combination of Camilo, Ballard and Moeller teaches all the elements of Claim 16 as indicated above. Camilo further teaches: wherein the system is initially set in motion after the initial input energy is supplied to the electric motor, thereby activating the hydraulic pump to drive pressurized oil to the motor via the fluid hose (Fig. 1 embodiment, lever 12 or other suitable initial the air compressor/pump however it would have been obvious to persons of ordinary skill in the art at the time of applicant’s filing to modify the pneumatic based system of Camilo to incorporate the features of the hydraulic based system wherein the initial turning of the lever 11 drives the motor (18/19) and the first generator which provides electric power to a motor driving the air compressor/pump in order to drive pressurized air formed in the air tank to the pneumatic motor via the fluid hose in order to obtain the predictable result of achieving improved system energy efficiency by utilizing an initial input energy to set in motion after the initial input energy is supplied to the electric motor of the pneumatic air compressor/pump.

Regarding Claim 18, Camilo further teaches: wherein: the pneumatic motor is driven by a fluid pressure of the pressurized air; and a surface area of the pneumatic motor that receives the fluid pressure is greater than a surface area of the fluid hose, thereby generating a force multiplication that rotates the low-speed shaft at a first rotational velocity that actuates the speed multiplier (Fig. 3, pneumatic cylinders 19 house pistons that are shown as having a surface area greater than the size of the supply hose(s) containing the pressurized oil from pump 17.  As a result there is a force multiplication due to the large surface area of the piston that enables it to move/reciprocate in the cylinder to drive the low-speed shaft 1) and actuation of the speed multiplier rotates the high-speed shaft at a second rotational velocity that is greater than the first rotational velocity. ((Fig. 1 and 3, “The input shaft is a low-speed shaft and the output shaft is a high-speed shaft 3. The diameter of the low-speed shaft is greater than that of the high-speed shaft 3. An 

Regarding Claim 19, Camilo further teaches: wherein the second rotational velocity is converted into the input energy in the form of electricity by the first electric generator and into the output energy in the form of electricity by the second electric generator (See Col. 3 lines 52-64; rotational speed of output shaft 3 powers both electrical generators).

Regarding Claim 20, Camillo further teaches: wherein the input energy transfers through the transformer to the electric motor, so as to transfer energy back into the system to self-propel the air compressor and keep the system in motion, thereby reproducing the output energy (Claim 20 recites a pneumatic (air) based system operating by the same principle as the prior art hydraulic system (Fig. 1, see at least Col. 4 line 46-64).  However, it would have been obvious to persons of ordinary skill in the art at the time of applicant’s filing to modify the pneumatic based system of Camilo to incorporate the features of the hydraulic based system the input energy transfers through the transformer to the electric motor, so as to transfer energy back into the system to self-propel the air compressor and keep the system in motion, thereby reproducing the output energy in order to obtain the predictable result of achieving improved system energy efficiency by utilizing the electric power generated by the first generator to power the electric motor of the air pump/compressor after the initial input energy is supplied to the electric motor of the pneumatic air compressor/pump such that the system is self-sustaining and does not require external supply of energy to continue operation.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawashima (U.S. 2013/0190960A1) discloses “In common hybrid working machines, the driving of the engine is controlled so that the rotation speed of the engine is always constant. For example, in hybrid hydraulic shovels, the engine torque is low during their operations in a low load mode (a low load state) at the time of driving and swinging an arm, a bucket, etc. Accordingly, in a low load mode, the engine torque is increased to generate an excess torque while the engine rotation speed is kept constant. Electric power is generated by driving a generator with this excess torque, and a battery is charged with the generated electric power. Meanwhile, in a high load mode (a high load state) where a drive torque required by a hydraulic pump is higher than the rated output of the engine, the engine torque is increased while the engine rotation speed is kept constant, and an electric motor is driven with electric power from the battery to add the output of the electric motor to the output of the engine (assisting), thereby obtaining the required drive torque.” (¶0003; see also Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747